Exhibit 99.1 BAYTEX REPORTS RECORD PRODUCTION AND FUNDS FROM OPERATIONS AND STRONG RESERVES GROWTH FOR 2014 CALGARY, ALBERTA (March5, 2015) - Baytex Energy Corp. ("Baytex")(TSX, NYSE: BTE) reports its operating and financial results for the three months and year ended December31, 2014 (all amounts are in Canadian dollars unless otherwise noted). “Our 2014 results reflect the continued strong performance of our Canadian assets and the significant growth in assets associated with our Eagle Ford acquisition. The addition of the Eagle Ford to our portfolio has provided us with exposure to one of the premier oil resource plays in North America and has enhanced the quality of our reserves base. The Eagle Ford generates the strongest capital efficiencies in our development inventory, provides the highest cash netbacks and has a significant and growing inventory of development prospects,” commented James Bowzer, President and Chief Executive Officer. Bowzer said, “The current commodity price environment remains challenging and we will continue to prudently manage our business in order to preserve financial flexibility. In 2015, we anticipate investing $500 to $575 million in exploration and development activities, approximately 80% of which will be directed to the Eagle Ford. We remain focused on creating long-term value for our shareholders through our growth and income business model.” Highlights • Generated production of 92,220 boe/d (85% oil and NGL) during Q4/2014, an increase of 53% over Q4/2013, and 78,321 boe/d for full-year 2014, an increase of 37% over 2013; • Exceeded the high end of our second half 2014 production guidance by 6% as set out on closing of the Eagle Ford acquisition in June 2014 and by 1% as revised upward in November 2014; • Delivered funds from operations ("FFO") of $245.5 million ($1.47 per share) in Q4/2014, an increase of 66% over Q4/2013, and $879.8 million ($5.91 per share) in full-year 2014, an increase of 46% over 2013 and the highest level of annual FFO in company history; • Produced 38,051 boe/d (82% oil and NGL) in the Eagle Ford during Q4/2014, an increase of 12% over Q3/2014 and 37% from the time of the acquisition; • Increased proved reserves by 78% to 283 million boe (an increase of 33% on a per share basis) and proved plus probable reserves by 36% to 432 million boe (an increase of 2% on a per share basis). Proved reserves represent 66% of proved plus probable reserves (up from 50% at year-end 2013); • Increased reserves in the Eagle Ford from the time of the acquisition by 57% on proved reserves and 13% on proved plus probable reserves, and recognized an incremental 220 million boe of possible reserves; • Replaced 118% of production through exploration and development activities and 497% of production inclusive of acquisitions and divestitures; • Recorded finding and development (“F&D”) costs for proved plus probable reserves, including changes in future development costs, of $19.77/boe for 2014; excluding our thermal projects, F&D costs were $11.71/boe generating a recycle ratio (operating netback divided by F&D costs) of 3.1x; and • Divested certain non-core assets in Canada in Q4/2014 with associated production of approximately 1,250 boe/d (53% natural gas) for net proceeds of $45.7 million. Baytex Energy Corp. Press Release - March 13, 2014 Page 2 Three Months Ended Years Ended December31, 2014 September 30, 2014 December 31, 2013 December31, 2014 December 31, 2013 FINANCIAL (thousands of Canadian dollars, except per common share amounts) Petroleum and natural gas sales $ Funds from operations (1) Per share - basic Per share - diluted Cash dividends declared (2) Dividends declared per share Net income (loss) ) ) Per share - basic ) ) Per share - diluted ) ) Exploration and development Acquisitions, net of divestitures ) ) ) Total oil and natural gas capital expenditures $ $ ) $ $ $ Bank loan (3) $ Long-term debt (3) Working capital deficiency Total monetary debt (4) $ Three Months Ended Years Ended December31, 2014 September 30, 2014 December31, 2013 December31, 2014 December31, 2013 OPERATING Daily production Heavy oil (bbl/d) Light oil and condensate (bbl/d) NGL (bbl/d) Total oil and NGL (bbl/d) Natural gas (mcf/d) Oil equivalent (boe/d @ 6:1) (5) Average prices (before hedging) WTI oil (US$/bbl) WCS Heavy Oil (US$/bbl) Edmonton par oil ($/bbl) LLS oil (US$/bbl) BTE heavy oil ($/bbl) (6) BTE light oil and condensate ($/bbl) BTE NGL ($/bbl) BTE total oil and NGL ($/bbl) BTE natural gas ($/mcf) BTE oil equivalent ($/boe) CAD/USD noon rate at period end CAD/USD average rate for period Baytex Energy Corp. Press Release - March 13, 2014 Page 3 Three Months Ended Years Ended December31, 2014 September 30, 2014 December31, 2013 December31, 2014 December31, 2013 COMMON SHARE INFORMATION TSX Share price (Cdn$) High Low Close Volume traded (thousands) NYSE Share price (US$) High Low Close Volume traded (thousands) Common shares outstanding (thousands) Notes: Funds from operations is not a measurement based on generally accepted accounting principles ("GAAP") in Canada, but is a financial term commonly used in the oil and gas industry. We define funds from operations as cash flow from operating activities adjusted for finance costs, changes in non-cash operating working capital and other operating items. Baytex's funds from operations may not be comparable to other issuers. Baytex considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future dividends and capital investments. For a reconciliation of funds from operations to cash flow from operating activities, see Management's Discussion and Analysis of the operating and financial results for the year ended December31, 2014. Cash dividends declared are net of participation in our Dividend Reinvestment Plan. Principal amount of instruments. Total monetary debt is a non-GAAP measure which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as unrealized gains or losses on financial derivatives, assets held for sale and liabilities related to assets held for sale)), the principal amount of long-term debt and long-term bank loan. Barrel of oil equivalent ("boe") amounts have been calculated using a conversion rate of six thousand cubic feet of natural gas to one barrel of oil. The use of boe amounts may be misleading, particularly if used in isolation. A boe conversion ratio of six thousand cubic feet of natural gas to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Heavy oil prices exclude condensate blending. Baytex Energy Corp. Press Release - March 13, 2014 Page 4 Operations Review Despite the challenging oil price environment in late 2014, we continue to achieve strong operating results across our core assets in Canada and the Eagle Ford. Production averaged 92,220 boe/d (85% oil and NGL) during Q4/2014, an increase of 53% over Q4/2013, and 78,321 boe/d for the full-year in 2014, an increase of 37% over 2013. Production in the second half of 2014 averaged approximately 93,200 boe/d, 6% above the high-end of our original production guidance range as set out on closing of the Eagle Ford acquisition in June 2014 and 1% above the high-end of our production guidance range as revised upward in November 2014. Capital expenditures for exploration and development activities totaled $214.7 million in Q4/2014 and $766.1 million for full-year 2014. Full-year capital expenditures of $766 million came in at the low end of our guidance range of $765 to $790 million. In 2014, we participated in the drilling of 403 (216.6 net) wells with a 99% success rate. Our 2015 production guidance remains at 84,000 to 88,000 boe/d with budgeted exploration and development expenditures of $500 to $575 million. Our guidance includes approximately 2,000 boe/d of uneconomic production that has been shut-in. We expect our production to be approximately evenly split between Canada and the Eagle Ford. Our production mix is forecast to be approximately 82% liquids (40% heavy oil, 33% light oil and condensate and 9%natural gas liquids) and 18% natural gas, based on a 6:1 natural gas-to-oil equivalency. Approximately 80% of our 2015 capital budget will be invested in our Eagle Ford operations where we expect to drill 39 to 45 net wells. The remaining 20% will be invested in our heavy oil operations at Peace River and Lloydminster. Our budget for Canada will see approximately 70% of planned expenditures occurring in the second half of the year. Wells Drilled - Three Months Ended December 31, 2014 Crude Oil Stratigraphic Dry and Primary Thermal Natural Gas and Service Abandoned Total Gross Net Gross Net Gross Net Gross Net Gross Net Gross Net Heavy oil Lloydminster 24 — 1 25 Peace River 5 — 5 29 — 1 30 Light oil and natural gas Eagle Ford 34 — — 23 1 3 61 Western Canada — 1 — 1 34 — — 24 1 3 62 Total 63 — — 24 1 4 92 Wells Drilled – Twelve Months Ended December 31,2014 Crude Oil Stratigraphic Dry and Primary Thermal Natural Gas and Service Abandoned Total Gross Net Gross Net Gross Net Gross Net Gross Net Gross Net Heavy oil Lloydminster 2 — — 17 4 Peace River 31 — 24 — — 55 2 — — 41 4 Light oil and natural gas Eagle Ford 69 — — 59 1 3 Western Canada 6 — — 3 — 9 North Dakota 14 — 14 89 — — 62 1 3 Total 2 62 42 7 Baytex Energy Corp. Press Release - March 13, 2014 Page 5 U.S. Operations Production in the Eagle Ford averaged 38,051 boe/d (82% oil and NGL) during Q4/2014, an increase of 12% over Q3/2014 and 37% from the time of the acquisition. Production from the Eagle Ford represented 41% of our Q4/2014 production. Drilling results in the Eagle Ford have exceeded our initial expectations with wells drilled in 2014 outperforming the type curves used in our acquisition evaluation. The evaluation was based on 30-day initial production rates of 800 to 1,000 boe/d. Since acquisition, a total of 128 (32.2 net) wells have been placed on production in 2014 with average 30-day initial production rates of 1,000 to 1,200 boe/d, representing an approximate 22% improvement. This improved performance is driven by a combination of factors, including the drilling of longer horizontal laterals, tighter spacing of fracs and an increased amount of proppant per frac stage. These individual well economics provide some of the highest capital efficiencies in North America. In Q4/2014, we participated in the drilling of 57 (15.4 net) wells and commenced production from 64 (15.3 net) wells. The capital expenditures for the Eagle Ford assets in Q4/2014 totaled $149.5 million. We have also identified additional well locations to support future growth. In addition to targeting the Lower Eagle Ford formation, we are now actively delineating the Austin Chalk formation. To-date, we have delineated the Austin Chalk on over 50% of our acreage. Since acquisition, we have drilled 14 (4.0 net) Austin Chalk horizontal wells and brought 12(3.3 net) on production. These 12 wells had an average 30-day initial production rate of 1,050 boe/d. As of year-end, the Austin Chalk has 19 (5.4 net) producing wells. We have entered into a new phase of the development of the Eagle Ford with the initiation of “stack and frac” pilots which target three zones in the Eagle Ford formation in addition to the overlying Austin Chalk. Results of these pilots are expected in 2015. Canadian Operations Production in Canada averaged 54,185 boe/d (87% oil and NGL) during Q4/2014, a decrease of 1% over Q4/2013, and 56,183boe/d for full-year 2014, an increase of 4% over 2013. Production from Canada represented 59% of our Q4/2014 production. Production from our Peace River area properties averaged approximately 25,700 boe/d in Q4/2014, slightly lower than our Q3/2014 production of 26,500 boe/d. In Q4/2014, we drilled five (5.0 net) cold horizontal producers in the Peace River area. In 2015, our capital budget includes the drilling of approximately 8 net horizontal multi-lateral wells and 8 to 12 stratigraphic and service wells. We also completed the construction of surface facilities for our water flood pilot in the Bluesky reservoir in Harmon Valley.Water injection commenced in early Q1/2015. This is our first water flood project in the Peace River area, which, if successful, could enhance our ultimate recoveries from the field. Subsequent to the end of 2014, we announced the completion of the first phase and commissioning of Genalta Power’s Peace River Power Centre. This new facility is located near our Three Creeks field and is designed to conserve solution gas while providing low emission electricity into Alberta’s power grid. The second phase of this project is anticipated to be commissioned in mid-2015 and will further increase the conservation of our solution gas in the region. At Lloydminster, we participated in drilling 25 (5.3 net) oil wells during Q4/2014 and we observed the production response to a water flood project that was commissioned in the third quarter in the Lloydminster formation. Crude oil production is currently 300% higher than immediately prior to the commencement of water injection. We continue to monitor the performance of this project and are evaluating our portfolio for similar opportunities. In 2015, our capital budget includes the drilling of approximately 26 net development wells, of which approximately 80% will be horizontal wells. In late 2014, we disposed of certain non-core assets in Canada with associated production of approximately 1,250 boe/d (53% natural gas). Net proceeds of $45.7 million were applied against outstanding indebtedness. Financial Review We generated FFO of $245.5 million ($1.47 per share) during Q4/2014, representing a decrease of 18% from Q3/2014 and an increase of 66% from Q4/2013. Full-year FFO was $879.8 million ($5.91 per share), an increase of 46% compared to 2013 and established a new company record for annual FFO. This increase was largely due to higher sales volumes resulting from the Eagle Ford acquisition and higher realized commodity prices. Our Q4/2014 financial results were impacted by the decline in crude oil prices in late 2014. The average price for West Texas Intermediate (“WTI”) for Q4/2014 was US$73.14/bbl, representing a decrease of 25% from both Q3/2014 and Q4/2013. The discount for Canadian heavy oil, as measured by the Western Canadian Select ("WCS") price differential to WTI, averaged 20% in Q4/2014, as compared to 21% in Q3/2014 and 33% in Q4/2013. Our realized oil and NGL price of $58.93/bbl in Q4/2014 decreased by 26% from $79.91/bbl in Q3/2014 and 8% from $63.91/bbl in Q4/2013. Baytex Energy Corp. Press Release - March 13, 2014 Page 6 Due to the significant decline in commodity prices, the estimated future cash flows of certain assets dropped below the carrying value of those assets. As a result, we recorded a goodwill impairment charge of $449.6 million in Q4/2014, including $411.8million related to goodwill associated with the Eagle Ford acquisition and $37.8 million related to goodwill associated with certain conventional oil and gas assets in Canada. No impairment was recorded on our heavy oil assets. Primarily as a result of the impairment, we incurred a net loss of $132.8 million ($0.89 per share) in 2014, as compared to net income of $164.8 million ($1.33 per share) in 2013. We generated an operating netback in Q4/2014 of $26.80/boe excluding financial derivatives and $33.28/boe including financial derivatives. Our Canadian operations generated an operating netback of $23.45/boe while the Eagle Ford generated an operating netback of $31.58/boe. Our Eagle Ford assets are located in south Texas and are proximal to Gulf Coast crude oil markets with established transportation systems, resulting in strong realized prices. Our light oil and condensate production in the Eagle Ford is priced primarily off a Louisiana Light Sweet (LLS) benchmark which typically trades at a premium to WTI. This strong pricing, combined with low cash costs, contributed positively to our operating netback in Q4/2014. The table below provides a summary of our operating netbacks for the periods noted.  ($ per boe) Three Months Ended Dec. 31, 2014 Three Months Ended Dec. 31,2013  Change Canada Eagle Ford Total Sales Price $ % Less: Royalties 4 % Production and operating expenses (1﻿) 1 % Transportation expenses - % Operating netback $ % Financial derivatives gain - - % Operating netback after financial derivatives $ 6 % (1) Full-year 2014 production and operating expenses in Canada averaged $13.27/boe ($12.89/boe in 2013). (2) In the Eagle Ford, transportation expenses are included in production and operating expenses. Risk Management We employ a comprehensive risk management program to reduce the volatility in our FFO. For Q1/2015, we have entered into hedges on approximately 51% of our net WTI exposure with 43% fixed at US$93.19/bbl and 7% receiving WTI plus US$11.50/bbl when WTI is below US$80.00/bbl. The unrealized financial derivatives gain with respect to our WTI hedges as at December 31, 2014 was $175 million. The following table summarizes our WTI hedges in place for 2015 as at March 4, 2015. Q1/2015 Q2/2015 Q3/2015 Q4/2015 Fixed Hedges Volumes (bbl/d) Hedge (%) (1) 43
